               Case 1:20-cv-04079-PKC Document 8
                                               7 Filed 06/05/20
                                                       06/04/20 Page 1 of 2

     NEW YORK                                                                                                 SHANGHAI
      LONDON                                                                                                   ATLANTA
    SINGAPORE                                                                                                 BALTIMORE
   PHILADELPHIA                                 FIRM and AFFILIATE OFFICES                                   WILMINGTON
     CHICAGO                                                                                                     MIAMI
  WASHINGTON, DC                                                                                             BOCA RATON
  SAN FRANCISCO                                                                                              PITTSBURGH
                                                    MARK LERNER
  SILICON VALLEY                                                                                               NEWARK
                                             DIRECT DIAL: +1 212 404 8714
     SAN DIEGO                              PERSONAL FAX: +1 212 818 9606                                     LAS VEGAS
    LOS ANGELES                            E-MAIL: MALerner@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                 LAKE TAHOE
      BOSTON                                     www.duanemorris.com                                          MYANMAR
     HOUSTON                                                                                                     OMAN
      AUSTIN                                                                                           A GCC REPRESENTATIVE OFFICE
                                                                                                            OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                        ALLIANCES IN MEXICO
                                                                                                            AND SRI LANKA




June 4, 2020                                     Application GRANTED. The initial pretrial conference
                                                 previously scheduled for July 27, 2020 is adjourned to
                                                 September 14, 2020 at 12:00pm.

                                                 SO ORDERED.
VIA ECF                                          June 5, 2020
Honorable P. Kevin Castel
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:        Sands v. Papaya Holdings, LLC, 1:20-cv-4079 (PKC)

Dear Judge Castel:

        We represent Defendant Papaya Holdings, LLC (“Defendant”) in the above-referenced
matter. Pursuant to Your Honor’s Individual Practices, we write to respectfully request an
extension of Defendant’s time to answer, move, or otherwise respond to Plaintiff Steve Sands’
(“Plaintiff”) complaint to July 24, 2020, as well as an adjournment of the initial pretrial
conference to August 7, 2020, as Defendant continues to investigate Plaintiff’s claims. The
current deadline for Defendant to respond to Plaintiff’s complaint is June 19, 2020 and the initial
pretrial conference is currently scheduled for July 27, 2020. This is Defendant’s first request for
an extension of this deadline. Plaintiff consents to this request.

                                                                  Very truly yours,




                                                                  Mark Lerner

MAL

D UANE M ORRIS LLP
230 PARK AVENUE, SUITE 1130   NEW YORK, NY 10169-0079                         PHONE: +1 212 818 9200    FAX: +1 212 818 9606
         Case 1:20-cv-04079-PKC Document 8
                                         7 Filed 06/05/20
                                                 06/04/20 Page 2 of 2



Honorable P. Kevin Castel
June 4, 2020
Page 2


cc:   Richard Liebowitz, Liebowitz Law Firm, PLLC (counsel for Plaintiff)
      (via ECF)
